                                                                                              Holly R. Holecek, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                               Partner
Moving Forward. Staying Ahead.®                                                               Direct Dial: 516.804.1558
                                                                                                 hrh@lhmlawfirm.com




                                                                September 3, 2019


    Honorable Robert D. Drain
    United States Bankruptcy Court
    Southern District of New York
    300 Quarropas Street, Room 248
    White Plains, New York 10601-4140

                               In re RS Old Mill, LLC
                               Chapter 7
                               Case No.: 17-22218 (RDD)

    Dear Judge Drain:

           This shall confirm that the hearing on the Chapter 7 Trustee’s Motion for an Order,
    Pursuant to 11 U.S.C. §§105(a), 363(b)(1) and 363(m) and Rules 2002, 6004 and 9019 of the
    Federal Rules of Bankruptcy Procedure, Approving Settlement Between Chapter 7 Trustee and
    Suffern Partners LLC and Sale of Properties in Accordance with Stipulation of Settlement was
    adjourned from September 13, 2019 at 10:00 a.m. to October 4, 2019 at 10:00 a.m.


                                                                Respectfully submitted,

                                                                s/ Holly R. Holecek
                                                                Holly R. Holecek

    cc:       Notice of Appearance parties (by ECF)
              Greg Zipes, Esq. (by email)
              Marianne T. O’Toole, as Trustee (by email)




          3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
